Plaintiff in error was convicted in the county court of Greer county on a charge of the unlawful sale of a gallon of whisky, and his punishment fixed by the jury at a fine of $200 and imprisonment in the county jail for 90 days.
The state called as witnesses J.W. Penley and Earl Fennel, who testified that Earl Fennel purchased a gallon of whisky from the defendant, paying him $5 therefor. The defendant, testifying for himself, denied this sale.
Counsel in his brief says:
"The defendant makes only one assignment of error, which includes the error of the trial court in overruling his motion for new trial, to-wit: That the verdict is not supported by and is contrary to the law and the evidence.
"The defendant, likewise, makes only one proposition: That the evidence introduced in this cause is insufficient to support the verdict of the jury."
From an examination of the record we find there is sufficient competent evidence to support the verdict of the jury.
No error being apparent, the cause is affirmed.
EDWARDS, P.J., and DAVENPORT, J., concur. *Page 354